                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE


  KEVIN TAYLOR

  v.                                                        Case No.: 1:21−cv−00148−TAV−SKL
                                                            District Judge Thomas A Varlan
  BISSON TRANSPORTATION, INC., et al.




                                                     ORDER

      The parties are ON NOTICE that a United States Magistrate Judge is available to conduct all proceedings
  in this case and to order the entry of a final judgment pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and
  E.D. Tenn. L.R. 7.5 & 72.3. The magistrate judges do not have to delay civil cases for felony trials; therefore,
  firm trial dates are more likely in the event that the parties consent.

      Counsel for all parties are ORDERED to discuss among themselves − and with their clients − the
  possibility of consenting to the exercise of a magistrate judge's authority in this action. As soon as
  practicable, and in any event no later than 45 days from the date of this Order, the parties are
  DIRECTED to complete the attached form and file it using the Court's electronic case filing system. When
  filing the Notice, the submitting party should use the "Notice of Consent / Non−Consent" event in the
  electronic case filing system. Should all parties consent, every effort will be made to schedule the trial
  promptly before the magistrate judge.

     The Court may, in some cases, enter a scheduling order prior to the expiration of the 45−day period
  provided herein. Nonetheless, the parties may consent to the authority of a magistrate judge after entry of the
  Court's scheduling order. In that event, upon the parties' request and in the discretion of the presiding
  magistrate judge, a new scheduling order may be entered.




  SO ORDERED: August 16, 2021




                                                                     s/Thomas A Varlan

                                                                     UNITED STATES DISTRICT JUDGE




Case 1:21-cv-00148-TAV-SKL Document 8 Filed 08/16/21 Page 1 of 1 PageID #: 56
